                                     Case 3:18-cv-07591-CRB Document 91 Filed 02/24/20 Page 1 of 14




                              1 Douglas R. Young (State Bar No. 73248)
                                dyoung@fbm.com
                              2 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              3 Richard Van Duzer (State Bar No. 136205)
                                rvanduzer@fbm.com
                              4 Russell E. Taylor (State Bar No. 320375)
                                rtaylor@fbm.com
                              5 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              6 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              7 Facsimile: (415) 954-4480

                            8 Attorneys for Defendants
                              David A. Sackler, Ilene Sackler Lefcourt,
                            9 Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                              D.A. Sackler, Richard S. Sackler, and Theresa
                           10 Sackler, and Richard S. Sackler and Jonathan D.
                              Sackler in Their Alleged Capacities as Trustees of the
                           11 Alleged “Trust for the Benefit of Members of the
                              Raymond Sackler Family,” and Former Attorneys for Beverly Sackler
                           12
                                                           UNITED STATES DISTRICT COURT
                           13
                                         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                           14

                           15
                              THE CITY AND COUNTY OF SAN                    Case No. 18-cv-7591
                           16 FRANCISCO, CALIFORNIA and THE
                              PEOPLE OF THE STATE OF CALIFORNIA,            The Hon. Charles R. Breyer
                           17 acting by and through San Francisco City
                              Attorney DENNIS J. HERRERA,
                           18                                               JOINT STIPULATION AND [PROPOSED]
                                             Plaintiffs,                    ORDER FOR PARTIAL STAY
                           19
                                      vs.
                           20
                              PURDUE PHARMA L.P., RICHARD S.
                           21 SACKLER, JONATHAN D. SACKLER,
                              MORTIMER D.A. SACKLER, KATHIE A.
                           22 SACKLER, ILENE SACKLER LEFCOURT,
                              BEVERLY SACKLER, THERESA
                           23 SACKLER, DAVID A SACKLER, TRUST
                              FOR THE BENEFIT OF MEMBERS OF THE
                           24 RAYMOND SACKLER FAMILY, RHODES
                              PHARMACEUTICALS L.P., CEPHALON,
                           25 INC., TEVA PHARMACEUTICAL
                              INDUSTRIES LTD., TEVA
                           26 PHARMACEUTICALS USA, INC., ENDO
                              INTERNATIONAL PLC, ENDO HEALTH
                           27 SOLUTIONS INC., ENDO
                              PHARMACEUTICALS INC., JANSSEN
                           28 PHARMACEUTICALS, INC., INSYS
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor    JOINT STIPULATION AND [PROPOSED] ORDER                                37369\13067877.1
 San Francisco, California 94104
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                      Case 3:18-cv-07591-CRB Document 91 Filed 02/24/20 Page 2 of 14




                              1 THERAPEUTICS, INC., MALLINCKRODT,
                                PLC, MALLINCKRODT LLC, ALLERGAN
                              2 PLC f/k/a ACTAVIS PLC, WATSON
                                PHARMACEUTICALS, INC. n/k/a
                              3 ACTAVIS, INC., WATSON
                                LABORATORIES, INC., ACTAVIS LLC,
                              4 ACTAVIS PHARMA, INC. f/k/a/ WATSON
                                PHARMA, INC., AMERISOURCEBERGEN
                              5 CORPORATION, CARDINAL HEALTH,
                                INC. and McKESSON CORPORATION,
                              6
                                             Defendants.
                              7

                              8
                                          Defendants David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler, Kathe Sackler,
                              9
                                   Mortimer D.A. Sackler, Richard Sackler, and Theresa Sackler (the “Individual Defendants”), and
                           10
                                   Richard Sackler and Jonathan Sackler in their alleged capacity as trustees (“Alleged Trustees”),
                           11
                                   and Plaintiffs The City and County of San Francisco and The People Of The State Of California,
                           12
                                   acting by and through San Francisco City Attorney Dennis J. Herrera (“Plaintiffs,” and together
                           13
                                   with the Individual Defendants and Alleged Trustees, the “Parties”), enter this Stipulation of Stay.
                           14
                                   In support of this stipulation, the Parties say the following:
                           15
                                          1. This is an action brought by the Plaintiffs alleging multiple claims against the
                           16
                                              Individual Defendants and Alleged Trustees, as well as multiple other persons/entities
                           17
                                              who are not parties to this Stipulation.
                           18
                                          2. Plaintiffs filed their Complaint on December 18, 2018.
                           19
                                          3. This case was transferred to the Multi-District Litigation, In re National Prescription
                           20
                                              Opiate Litigation, No. 2804 (N.D. Ohio) (the “MDL”), by order dated January 18,
                           21
                                              2019.
                           22
                                          4. Plaintiffs filed their Amended Complaint on April 22, 2019 in the MDL.
                           23
                                          5. The Individual Defendants and Alleged Trustees accepted service of the Amended
                           24
                                              Complaint on June 13, 2019, in the MDL subject to a reservation of all defenses
                           25
                                              (including lack of personal jurisdiction and proper party). See June 13, 2019
                           26
                                              Stipulation, In re National Prescription Opiate Litigation, No. 19-op-45022 (DAP),
                           27
                                              ECF No. 36 (N.D. Ohio June 13, 2019).
                           28
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                                37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                                         2
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 91 Filed 02/24/20 Page 3 of 14




                              1          6. On February 5, 2020, this case was remanded from the MDL to the Northern District of

                              2             California. See Remand Order, City and County of San Francisco v. Purdue Pharma

                              3             L.P., No. 3:18 Civ. 7591 (CRB), ECF No. 18 (N.D. Cal. Feb. 5, 2020).

                              4          7. On February 17, 2020, the United States Bankruptcy Court for the Southern District of

                              5             New York (the “Bankruptcy Court”) entered the Sixth Amended Order Pursuant to
                              6             11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction sought by Purdue

                              7             Pharma L.P. and certain of its affiliated Debtors (the “Debtors”). See Sixth Amended
                              8             Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction, In

                              9             re Purdue Pharma, L.P., No. 19-23649 (RDD), Adv. Pro. No. 19-8289, ECF No. 139

                           10               (Bankr. S.D.N.Y. Feb. 17, 2020) (the “Sixth Amended Order”) (attached as Exhibit 1
                           11               (without appendices)). The Sixth Amended Order, in line with the Orders that it

                           12               amended, enjoined cases referenced in the Sixth Amended Order and pending across

                           13               the nation from proceeding against the Individual Defendants and Alleged Trustees,

                           14               including actions by “Governmental Defendants” similar to the Plaintiffs. The Sixth

                           15               Amended Order sets forth a procedure for seeking to include “inactive litigation” that

                           16               “becomes active” to the injunction. The Individual Defendants and Alleged Trustees

                           17               understand that the Debtors are in the process of requesting that the Bankruptcy Court

                           18               add this case to the list of enjoined cases, which would prevent this matter from
                           19               proceeding against the Individual Defendants and Alleged Trustees.

                           20            8. The Parties stipulate and agree that this case shall be stayed as to the Individual

                           21               Defendants and Alleged Trustees while the Bankruptcy Court determines whether this

                           22               case will be included with those enjoined by the Preliminary Injunction, and while the

                           23               Preliminary Injunction (if applicable) remains in effect.

                           24            9. The Parties further stipulate that the Individual Defendants and Alleged Trustees shall

                           25               be afforded 60 days from the date that the Bankruptcy Court notifies the Individual

                           26               Defendants and Alleged Trustees that this matter will be permitted to proceed (by

                           27               refusing to extend the Preliminary Injunction to this matter, dissolving the Preliminary

                           28               Injunction in a manner that allows this matter to proceed, or otherwise) within which to
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                                37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                                    3
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 91 Filed 02/24/20 Page 4 of 14




                              1             answer or otherwise respond to the Amended Complaint.

                              2          10. The Individual Defendants and Alleged Trustees reserve all affirmative and other

                              3             defenses, including lack of personal jurisdiction and improper party.

                              4 SO STIPULATED.

                              5

                              6 Dated: February 24, 2020                   FARELLA BRAUN + MARTEL LLP

                              7
                                                                           By:          /s/ Russell Taylor
                              8
                                                                                 Russell Taylor
                              9
                                                                           Attorneys for Defendants
                           10                                              David A. Sackler, Ilene Sackler Lefcourt,
                                                                           Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                           11                                              D.A. Sackler, Richard S. Sackler, and Theresa
                                                                           Sackler, and Richard S. Sackler and Jonathan D.
                           12                                              Sackler in Their Alleged Capacities as Trustees of the
                                                                           Alleged “Trust for the Benefit of Members of the
                           13                                              Raymond Sackler Family,” and Former Attorneys for
                                                                           Beverly Sackler
                           14

                           15 Dated: February 24, 2020                     Robbins Geller Rudman & Dowd LLP
                           16

                           17                                              By:         /s/ Matthew S. Melamed
                                                                                 Matthew S. Melamed
                           18
                                                                           Attorneys for Plaintiffs The City and County of San
                           19                                              Francisco, California and The People of the State of
                           20                                              California, Acting by and through San Francisco City
                                                                           Attorney Dennis J. Herrera
                           21

                           22             FILER’S ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                           23            I, Russell Taylor, attest that concurrence in the filing of this JOINT STIPULATION AND
                           24 [PROPOSED] ORDER FOR PARTIAL STAY has been obtained from other signatory.

                           25            Executed this 24th day of February 2020, at San Francisco, California.
                           26                                              By:          /s/ Russell Taylor
                           27                                                    Russell Taylor

                           28
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                            37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                                  4
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 91 Filed 02/24/20 Page 5 of 14




                              1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                              2

                              3

                              4 Dated: ___________, 2020                    Hon. Charles R. Breyer
                                                                            United States District Judge
                              5

                              6

                              7

                              8

                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                  37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                             5
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
Case 3:18-cv-07591-CRB Document 91 Filed 02/24/20 Page 6 of 14




         Exhibit 1
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                          91 Filed
                                              02/17/20
                                                   02/24/20
                                                       14:50:28
                                                            Page Main
                                                                 7 of 14
                                                                      Document
                                  Pg 1 of 24



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11
PURDUE PHARMA L.P., et al.,                                      Case No. 19-23649 (RDD)
               Debtors.1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                 Adv. Pro. No. 19-08289
               Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
               Defendants.


         SIXTH AMENDED ORDER PURSUANT TO 11 U.S.C. § 105(a) GRANTING
                  MOTION FOR A PRELIMINARY INJUNCTION

         Upon the motion, dated September 18, 2019 (“Motion”), of Purdue Pharma L.P. and

certain affiliated debtors, as debtors and debtors in possession (collectively, “Debtors”), which

are plaintiffs in this adversary proceeding, for an order pursuant to section § 105(a) of title 11 of

the United States Code (“Bankruptcy Code”) and Rule 7065 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), to (i) enjoin the governmental defendants in this adversary

proceeding (“Governmental Defendants”) from the commencement or continuation of their

active judicial, administrative, or other actions or proceedings against the Debtors that were or
1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc.
(4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                          91 Filed
                                              02/17/20
                                                   02/24/20
                                                       14:50:28
                                                            Page Main
                                                                 8 of 14
                                                                      Document
                                  Pg 2 of 24



could have been commenced before the commencement of the case (“Governmental Actions”),

which are identified in the chart annexed hereto as Appendix III, as well as the commencement

or continuation of any other actions against the Debtors alleging substantially similar facts or

causes of action as those alleged in the Governmental Actions, and (ii) enjoin the Governmental

Defendants and the private defendants (“Private Defendants”) in this adversary proceeding

from the commencement or continuation of their active judicial, administrative, or other actions

or proceedings, identified in the chart annexed hereto as Appendix IV, and the commencement or

continuation of other actions alleging substantially similar facts or causes of action as those

alleged in the actions identified in Appendix III and Appendix IV, against former or current

(a) owners (including any trusts and their respective trustees and beneficiaries), (b) directors,

(c) officers, (d) employees, and (e) other similar associated entities of the Debtors that were or

could have been commenced before the commencement of the case (“Related Parties,” as

identified in Appendix IV,2 and the claims against them described in this paragraph, the



2
  The Related Parties identified in Appendix IV are: The Purdue Frederick Company Inc.; The
P.F. Laboratories Inc.; Purdue Pharma Technologies Inc.; PLP Associates Holdings L.P.; PLP
Associates Holdings Inc.; BR Holdings Associates L.P.; BR Holdings Associates Inc.; Rosebay
Medical Company L.P.; Rosebay Medical Company, Inc.; Beacon Company; PRA Holdings
Inc.; Pharmaceutical Research Associates Inc.; Purdue Holdings L.P.; Rhodes Pharmaceuticals
Inc.; Rhodes Technologies Inc.; Coventry Technologies L.P.; MNP Consulting Limited; Richard
S. Sackler; Jonathan D. Sackler; Mortimer D.A. Sackler; Kathe A. Sackler; Ilene Sackler
Lefcourt; Beverly Sackler; Theresa Sackler; David A. Sackler; Estate of Mortimer Sackler;
Estate of Raymond Sackler; Trust for the Benefit of Members of the Raymond Sackler Family;
Raymond Sackler Trust; Beverly Sackler, Richard S. Sackler, and Jonathan D. Sackler, as
Trustees Under Trust Agreement Dated November 5, 1964; Beverly Sackler, Richard S. Sackler,
and Jonathan D. Sackler, as Trustees Under Trust Agreement Dated November 5, 1974; Paulo
Costa; Cecil Pickett; Ralph Snyderman; Judith Lewent; Craig Landau; Mark Timney; Stuart D.
Baker; Frank Peter Boer; John Stewart; Russell Gasdia; Marv Kelly; Shelli Liston; Heather
Weaver; Doug Powers; Lori Fuller; Rodney Davis; Brandon Worley; Donald Leathers; Wendy
Kay; Michael Madden; LeAvis Sullivan; Jeffrey Ward; Beth Taylor; Leigh Varnadore; Paul
Kitchin; Mark Waldrop; Mark Radcliffe; Mark Ross; Patty Carnes; Carol Debord; Jeff Waugh;
Shane Cook; James David Haddox; Aida Maxsam; Tessa Rios; Amy K. Thompson; Joe Coggins;
Lyndsie Fowler; Mitchell “Chip” Fisher; Rebecca Sterling; Vanessa Weatherspoon; Chris


                                                  2
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                          91 Filed
                                              02/17/20
                                                   02/24/20
                                                       14:50:28
                                                            Page Main
                                                                 9 of 14
                                                                      Document
                                  Pg 3 of 24



“Related-Party Claims”); and the Court having jurisdiction to decide the Motion and the relief

requested therein under 28 U.S.C. §§ 157(a)-(b) and 1334(b); and there being due and sufficient

notice of the Motion; and the Court having reviewed the Complaint, the Motion, the Debtors’

brief in support of the Motion, the declarations in support of the Motion, and other evidence and

argument submitted by the Debtors in support thereof; all pleadings filed in support of the

Motion; and all objections filed in opposition or partial opposition to the Motion, as well as all

filed letters in response to the Motion; and upon the record of and representations made at the

hearing held by the Court on the Motion’s request for entry of a preliminary injunction on

October 11, 2019 (the “October 11 Hearing”) and at the hearing held on November 6, 2019 (the

“November 6 Hearing,” together with the October 11 Hearing, the “Hearings”); and, after due

deliberation and for the reasons set forth on the record by the Court at the Hearings, good and

sufficient cause appearing having entered Orders on October 11, 2019 granting the Motion in

part and on October 18, 2019 amending such Order; and such Orders having contemplated a

procedure to amend the Orders further; and upon the untimely, one-paragraph objection, dated

January 31, 2020 to the entry of the last amendment to the Orders (the “January 31 Objection”);

and upon the Debtors’ notice of the proposed entry of the form of this Order and response to the

January 31 Objection, each dated February 5, 2020; and, after due notice, there being no

objections to such notice; and after due deliberation, the Court having determined that the

January 31 Objection should be overruled for the same reasons stated by the Court in overruling

the remaining objections to the Orders; and good and sufficient cause appearing to amend such

Orders as provided herein, the Court grants the Debtors’ request to amend the Orders as provided


Hargrave; Brandon Hassenfuss; Joe Read; Andrew T. Stokes; Nathan C. Grace; Jaclyn P.
Gatling; Leslie Roberson; Barbara C. Miller; Briann Parson-Barnes; Becca Beck Harville;
Lindsey Bonifacio; Tammy Heyward; James Speed; Damon Storhoff; Diana C. Muller; and
Draupadi Daley.


                                                 3
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         91 Filed
                                              02/17/20
                                                  02/24/20
                                                       14:50:28
                                                            Page 10
                                                                 Main
                                                                    of Document
                                                                       14
                                  Pg 4 of 24



in this Amended Order, which amends and supersedes the Court’s prior Orders. Now, therefore,

the Court finds and concludes as follows:

              (a)     The Plaintiffs in these adversary proceedings are the Debtors. The

       Defendants in this adversary proceeding are the Governmental Defendants and the

       Private Defendants, which are listed in the “Underlying Plaintiffs” column of each of the

       charts annexed hereto as Appendix III and Appendix IV, with such Appendices being

       made a part of and incorporated in this Order. The Defendants in this adversary

       proceeding are all plaintiffs in judicial, administrative, or other actions or proceedings

       that seek to hold the Debtors and/or the Related Parties, as identified in Appendix IV,

       liable in connection with claims and/or causes of action arising out of or otherwise related

       to the Debtors’ prescription opioid business.

              (b)     The Court has jurisdiction over this matter pursuant to 28 U.S.C.

       §§ 157(a)-(b) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

              (c)     The Debtors have demonstrated that the continuation of the active

       litigation against them and the Related Parties, identified in Appendix III and Appendix

       IV, respectively, would result in irreparable harm to the Debtors and their reorganization.

              (d)     The representatives of the Raymond Sackler family and of the Mortimer

       Sackler family (collectively, the “Sackler Families”) agreed on the record at the October

       11 Hearing to toll all applicable statutes of limitations and similar time limits on the

       commencement of Additional Actions against any member of the Sackler Families, and

       to treat as inoperative all deadlines (including deadlines for appeals) in any currently

       pending Related Party Claim against any member of the Sackler Families, for the

       duration of this preliminary injunction.




                                                  4
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         91 Filed
                                              02/17/20
                                                  02/24/20
                                                       14:50:28
                                                            Page 11
                                                                 Main
                                                                    of Document
                                                                       14
                                  Pg 5 of 24



               (e)     Accordingly, this Court finds it appropriate to enter a preliminary

       injunction as provided herein pursuant to section § 105(a) of the Bankruptcy Code and

       Rule 7065 of the Bankruptcy Rules.

               (f)     The legal and factual bases set forth in the Complaint, the Motion, the

       Brief, other supporting papers, and at the Hearings establish just cause for the relief

       granted herein.

               (g)     Arizona, California, Colorado, Connecticut, Delaware, the District of

       Columbia, Hawaii, Idaho, Illinois, Iowa, Maine, Maryland, Massachusetts, Minnesota,

       New Hampshire, New Jersey, New York, Nevada, North Carolina, Oregon,

       Pennsylvania, Rhode Island, Vermont, Virginia, Washington, Wisconsin, the Ad Hoc

       Group of Non-Consenting States [Docket No. 296 of Case No. 19-23649] and the Multi-

       State Governmental Entities Group and each of its members3 (as listed on the October 30,

       2019 Verified Statement pursuant to Bankruptcy Rule 2019 filed under Docket No. 409

       of Case No. 19-23649) (collectively, the “Potential Opt-Out Parties”) have each

       consented and agreed to continue to abide by the terms of the Second Amended Order

       Pursuant To 11 U.S.C. § 105(a) Granting Motion For A Preliminary Injunction [Docket

       No. 105 of Adv. Pro. No. 19-08289] (the “November 6 Order”), without the need to

       have any order entered against them.


3
  Based upon the record of the November 6 Hearing, the following members of the Multi-State
Governmental Entities Group are not Potential Opt-Out Parties and are instead bound to the
terms of the November 6 Order until April 8, 2020: (1) Bryant C. Dunaway, in his official
capacity as the District Attorney General for the Thirteenth Judicial District, Tennessee;
(2) Jennings H. Jones, in his official capacity as the District Attorney General for the Sixteenth
Judicial District, Tennessee; (3) Robert J. Carter, in his official capacity as the District Attorney
General for the Seventeenth Judicial District, Tennessee; (4) Brent A. Cooper, in his official
capacity as the District Attorney General for the Twenty-Second Judicial District, Tennessee;
and (5) Lisa S. Zavogiannis, in her official capacity as the District Attorney General for the
Thirty-First Judicial District, Tennessee.

                                                  5
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         91 Filed
                                              02/17/20
                                                  02/24/20
                                                       14:50:28
                                                            Page 12
                                                                 Main
                                                                    of Document
                                                                       14
                                  Pg 6 of 24



Based on these findings, it is hereby:

       ORDERED, that the Governmental Defendants, other than those who are Potential

Opt-Out Parties, and the Private Defendants are prohibited and enjoined from (i) the

commencement or continuation of their active judicial, administrative, or other actions or

proceedings against the Debtors and/or Related Parties that were or could have been commenced

before the commencement of the case under this title against the Debtors and/or the Related

Parties arising from or in any way relating to the Debtors’ prescription opioid business, including

the actions reflected in Appendix III and Appendix IV, as well as (ii) from commencing or

continuing any other actions against the Debtors or Related Parties alleging substantially similar

facts or causes of action as those alleged in actions reflected in Appendix III and Appendix IV, in

each case through and including Wednesday, April 8, 2020. The preliminary injunction period

may be extended by further order of the Court.

       ORDERED, that each Potential Opt-Out Party may withdraw its consent on one of two

dates—December 19, 2019 and February 21, 2020 (the “Opt-Out Dates”)—by filing with the

Bankruptcy Court a notice (a “Withdrawal Notice”) in the form attached hereto as Appendix

II.4 Each Potential Opt-Out Party filing a Withdrawal Notice must send a copy of the same to

the Debtors’ counsel at least two business days before such filing. If any Potential Opt-Out Party

files a Withdrawal Notice on either Opt-Out Date, then, no later than three business days after

such Opt-Out Date, counsel for the Debtors shall submit to the Court for immediate entry a new

proposed order that, upon its entry, will terminate the voluntary compliance of and instead bind

each Potential Opt-Out Party that timely filed and served a Withdrawal Notice to the same terms


4
 For the avoidance of doubt, pages 84:8-87:17 of the November 6, 2019 transcript continue to
control Arizona’s Brief in Reply in the United States Supreme Court proceeding docketed
as State of Arizona v. Richard Sackler et al., No. 22O151.


                                                 6
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         91 Filed
                                              02/17/20
                                                  02/24/20
                                                       14:50:28
                                                            Page 13
                                                                 Main
                                                                    of Document
                                                                       14
                                  Pg 7 of 24



imposed on other parties by the November 6 Order from the applicable Opt-Out Date until April

8, 2020. For the avoidance of doubt, entry of the November 6 Order (which does not enjoin

Potential Opt-Out Parties in light of their full voluntary compliance therewith) and entry of this

order shall not impair any rights of Potential Opt-Out Parties to appeal any subsequent order

entered in connection with a Withdrawal Notice as contemplated herein.

           ORDERED, that the Debtors in these chapter 11 cases shall be subject to the Voluntary

 Injunction annexed hereto as Appendix I.

           ORDERED, that the Debtors need not give security in connection with this injunctive

 relief.

           ORDERED, that this Order shall be promptly filed in the Clerk’s Office and entered into

 the record.

           ORDERED, that the Debtors are authorized to take all steps necessary or appropriate to

 carry out this Order.

           ORDERED, that nothing in this Order shall prevent the Debtors from seeking a further

 extension of the requested injunction.

           ORDERED, that if, while the preliminary injunction provided for in this Order is

 effective, either (i) any inactive litigation currently pending against the Debtors or Related

 Parties becomes active, or (ii) any new action is commenced against the Debtors or Related

 Parties (in either case, an “Additional Action”), the Debtors may promptly serve the plaintiff or

 plaintiffs in such Additional Action (“Applicable Plaintiff”) with a copy of the Complaint, the

 Motion, the Debtors’ memorandum of law in support of the Motion, and this Order (the

 “Service Documents”). The Debtors shall file a notice of such service on the docket promptly

 after service. If the Applicable Plaintiff in such Additional Action does not file and serve an




                                                   7
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         91 Filed
                                              02/17/20
                                                  02/24/20
                                                       14:50:28
                                                            Page 14
                                                                 Main
                                                                    of Document
                                                                       14
                                  Pg 8 of 24



 objection within seven (7) days of service of the Service Documents, the Court may determine

 whether such Additional Action should be enjoined pursuant to this Order without further

 proceedings. If the Applicable Plaintiff files and serves an objection, the Debtors shall have the

 right to file and serve a response to the objection within seven (7) days of service of the

 objection, after which the Court may determine whether such Additional Action should be

 enjoined pursuant to this Order without further proceedings, or either party may seek to

 schedule and provide notice of a hearing.

       ORDERED, that all applicable statutes of limitations and similar time limits on the

 commencement of Additional Actions, and all deadlines (including deadlines for appeals) in

 any currently pending Governmental Action or Related Party Claim (including as agreed on the

 record at the Hearing by the representatives of the Sackler Families), shall be tolled or

 otherwise inoperative for the duration of this preliminary injunction. This is without prejudice

 to any party’s rights to assert that any currently pending Governmental Action or Related Party

 Claim is time barred, or that commencement of any Additional Action, or any other action taken

 by a party with respect to any Governmental Action or Related Party Claim after the entry of

 this Order would have been time barred or untimely had it been commenced or taken before the

 entry of this Order.

       ORDERED, that nothing in this Order shall affect or abrogate the automatic stay as to the

 Debtors under section 362 of the Bankruptcy Code.

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation, or enforcement of this Order.

Dated: February 14, 2020
       White Plains, New York         /s/ Robert D. Drain__________
                                      United States Bankruptcy Judge




                                                 8
